Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: September 24, 2007
Francisco Pagana, )
)
Petitioner, ) Docket No. C-07-322
) Decision No. CR 1654
-v.- )
)
The Inspector General. )
oo )
DECISION

Petitioner, Francisco Pagana, is excluded from participation in Medicare, Medicaid, and
all other federal health care programs pursuant to section 1128(b)(4) of the Social
Security Act (Act) (42 U.S.C. § 1320a-7(b)(4)), effective January 18,2007. Petitioner is
excluded because his license or certificate to practice as a Certified Nurse Assistant
(CNA) in the State of California was revoked by the California Department of Health
Services, Licensing and Certification (state agency) for reasons bearing upon his
professional competence, professional performance, or financial integrity. There is a
proper basis for exclusion. Petitioner’s exclusion for not less than the period during
which his state license is revoked, is required by the Act.’ Act § 1128(c)(3)(E) (42 U.S.C.
§ 1320a-7(c)(3)(E)).

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only
after the period of exclusion expires. Reinstatement is not automatic upon completion of
the period of exclusion.
I. Background

The Inspector General for the Department of Health and Human Services (I.G.) notified
Petitioner by letter dated December 29, 2006, that he was being excluded from
participation in Medicare, Medicaid, and all federal health care programs pursuant to
section 1128(b)(4) of the Act, for not less than the period that his state license is revoked,
suspended, or otherwise lost or surrendered.

Petitioner timely requested a hearing by letter dated January 14, 2007. The case was
assigned to me for hearing and decision on March 23, 2007. On April 12, 2007, I
convened a prehearing telephonic conference, the substance of which is memorialized in
my Order dated April 18, 2007.

The L.G. filed a motion for summary judgment and supporting brief on May 29, 2007
(1.G. Brief), with I.G. Exhibits (I.G. Exs.) 1 through 8. Petitioner filed an opposition to
the motion for summary judgment on August 6, 2007 (P. Brief), with exhibits (P. Exs. ) 1
through 4.? The I.G. advised me by letter dated August 20, 2006 that no reply brief would
be filed. No objection has been made to the admissibility of any of the proposed exhibits
and I.G. Exs. | through 8, and P. Exs. | through 4 are admitted.

II. Discussion

A. Findings of Fact
The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings and the exhibits admitted. Citations may be found in the analysis

section of this decision if not included here.

1. The state agency notified Petitioner by letter dated July 28, 2006 that his CNA
certificate was revoked.

> Petitioner refers to exhibit A, A-1, B, and B-1 in his brief (P. Brief at 3) but the
exhibits attached to the brief are not marked. I have marked the exhibits attached to
Petitioner’s brief as follows:

P. Ex. 1 — June 20, 2006 letter from the state agency to Petitioner;

P. Ex. 2 — July 12, 2006 letter from Petitioner’s counsel to the state agency;

P. Ex. 3 — July 26, 2006 letter from the state agency to Petitioner’s counsel; and

P. Ex. 4 — Order of Dismissal dated August 3, 2006.
3

2. Petitioner’s CNA certificate was revoked because he worked as a CNA during a
period when his CNA certificate was suspended.

3. Petitioner does not deny that his original suspension and the ultimate revocation of
his CNA certificate was based on a pattern of unprofessional conduct.

4. The I.G. notified Petitioner by letter dated December 29, 2006, that he was being
excluded from participation in Medicare, Medicaid, and all federal health care
programs pursuant to section 1128(b)(4) of the Act, for not less than the period
that his state license is revoked, suspended, or otherwise lost or surrendered.

5. Petitioner timely requested a hearing by letter dated January 14, 2007.

B. Conclusions of Law

1. Petitioner’s request for hearing was timely and I have jurisdiction.

2. Summary judgment is appropriate.

3. There is a basis for Petitioner’s exclusion pursuant to section 1128(b)(4)(A) of the
Act.

4. Pursuant to section 1128(c)(3)(E) of the Act, the minimum period of exclusion

under section 1128(b)(4) is not less then the period during which Petitioner’s state
license is revoked, suspended, or surrendered and is presumptively reasonable.
See also, 42 C.F.R. § 1001.501(b)(1).

C. Issues

The Secretary of the Department of Health and Human Services (the Secretary) has by
regulation limited my scope of review two issues:

Whether there is a basis for the imposition of the exclusion; and,
Whether the length of the exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1).
D. Applicable Law

Petitioner’s right to a hearing by an administrative law judge (ALJ) and judicial review of
the final action of the Secretary is provided by section 1128(f) of the Act (42 U.S.C. §
1320a-7(f)). Petitioner’s request for a hearing was timely filed and I do have jurisdiction.

Pursuant to section 1128(b)(4)(A) of the Act, the Secretary may exclude from
participation in Medicare, Medicaid, and all federal health care programs, any individual
whose license to provide health care is revoked or suspended by any state licensing
authority for reasons bearing upon the individual’s professional competence, professional
performance, or financial integrity. See also, 42 C.F.R. § 1001.501(a)(1).

The standard of proof is a preponderance of the evidence and the state agency
determination revoking Petitioner’s state license is not subject to my review. 42 C.F.R.

§ 1001.2007(c) and (d). Petitioner bears the burden of proof and persuasion on any
affirmative defenses or mitigating factors and the I.G. bears the burden on all other issues.
42 C.F.R. § 1005.15(b) and (c).

E. Analysis
1. Summary judgment is appropriate in this case.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The right to hearing before an ALJ is
accorded to a sanctioned party by 42 C.F.R. § 1005.2, and the rights of both the
sanctioned party and the I.G. to participate in a hearing are specified in 42 C.F.R. §
1005.3. Either or both parties may choose to waive appearance at an oral hearing and to
submit only documentary evidence and written argument for my consideration. 42 C.F.R.
§ 1005.6(b)(5).

The ALJ may also resolve a case, in whole or in part, by summary judgment. 42 C.F.R.

§ 1005.4(b)(12). Summary judgment is appropriate and no hearing is required where
either: there are no disputed issues of material fact and the only questions that must be
decided involve application of law to the undisputed facts; or, the moving party must
prevail as a matter of law even if all disputed facts are resolved in favor of the party
against whom the motion is made. A party opposing summary judgment must allege facts
which, if true, would refute the facts relied upon by the moving party. See e.g., Fed. R.
5

Civ. P. 56(c); Garden City Medical Clinic, DAB No. 1763 (2001); Everett Rehabilitation
and Medical Center, DAB No. 1628, at 3 (1997) (in-person hearing required where non-
movant shows there are material facts in dispute that require testimony); Thelma Walley,
DAB No. 1367 (1992); see also, New Millennium CMHC, DAB CR672 (2000); New Life
Plus Center, DAB CR700 (2000).

There are no genuine issues of material fact in dispute in this case. The sole issue argued
by Petitioner in the case before me is whether Petitioner’s due process rights were
violated by the state agency. The issue raised by Petitioner must be resolved against him
as a matter of law and summary judgment in favor of the LG. is appropriate.

2. There is a basis for Petitioner’s exclusion pursuant to section
1128(b)(4)(A) of the Act.

The I.G. cites section 1128(b)(4) of the Act as the basis for Petitioner’s permissive
exclusion. I.G. Ex. 1, at 1; 1.G. Brief at 5. The statute provides:

(b) PERMISSIVE EXCLUSION. — The Secretary may
exclude the following individuals and entities from
participation in any Federal health care program (as defined in
section 1128B(f)):

eR KK
(4) LICENSE REVOCATION OR SUSPENSION. — ANY
INDIVIDUAL OR ENTITY —

(A) whose license to provide health care has
been revoked or suspended by any State
licensing authority, or who otherwise lost such a
license or the right to apply for or renew such a
license, for reasons bearing on the individual’s
or entity’s professional competence,
professional performance, or financial integrity.

The statute permits the Secretary to exclude from participation any individual or entity:
(1) whose state license to provide health care has been suspended or revoked by a state
licensing authority; and (2) the revocation or suspension is for reasons bearing on the

individual’s professional competence, professional performance, or financial integrity.
6

The facts are not disputed. The state agency notified Petitioner by letter dated August 17,
2005, that it proposed to suspend his CNA certificate for 30 days and to place him ina
diversion program for 18 months based on a pattern of unprofessional conduct. The state
agency advised Petitioner that if he did not take action to accept the proposed 30-day
suspension and diversion program, his certificate would be suspended for one year. I.G.
Ex. 6. The state agency advised Petitioner by letter dated June 20, 2006, that his CNA
certificate was being immediately revoked because he allegedly sexually assaulted a
resident and he worked while his CNA certificate was suspended. P. Ex. 1. The state
agency advised Petitioner by letter dated July 26, 2006, that it was withdrawing its
determination to immediately revoke his CNA certificate based on review of his case file
and the fact that the alleged victim refused to testify at Petitioner’s appeal hearing. P. Ex.
2. By letter dated July 28, 2006, the state agency notified Petitioner that his CNA
certificate was revoked. The cited basis for the revocation was that Petitioner failed to
elect the 30-day suspension and diversion program offered in the August 17, 2005 state
agency letter and his CNA certificate was thus suspended from September 26, 2005
through September 24, 2006. The state agency determined that Petitioner was employed
as a CNA during the period of suspension and that revocation of his certificate was
required by the California Health and Safety Code § 1337.9(j). I.G. Ex. 8.

Petitioner does not dispute that his CNA certificate has been revoked by the state agency.
Petitioner also does not deny that his original suspension and the ultimate revocation of
his CNA certificate was based on a pattern of unprofessional conduct. Rather, Petitioner
argues that he was denied due process by the state agency. It is not within my authority
to review the state agency action that led to the revocation. 42 C.F.R. § 1001.2007(d).
Accordingly, the I.G. motion for summary judgment is granted. If Petitioner ultimately
obtains relief from the state agency action in an appropriate forum, Petitioner may seek
retroactive reinstatement pursuant to 42 C.F.R. § 1001.3005.

3. The period of exclusion is reasonable as a matter of law.

There is no issue regarding the duration of the exclusion as section 1128(c)(3)(E) of the
Act specifies that the exclusion shall not be less than the period during which Petitioner’s
state license to provide health care is revoked, suspended, or surrendered. See also, 42
C.F.R. § 1001.501(b)(1). The Secretary’s regulations provide that the I.G. will consider a
request for reinstatement only after the individual obtains a valid license in the state
where the individual’s license was originally surrendered. 42 C.F.R. § 1001.501(b)(4).
Ill. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid and all federal health care programs effective January 18, 2007, 20 days after
the December 29, 2006 I.G. notice of exclusion, and for a period coterminous with his
licence revocation.

/s/
Keith W. Sickendick
Administrative Law Judge
